The Honorable Joyce Elliott State Representative 7808 Lassie Lane Little Rock, AR 72204-8314
Dear Representative Elliott:
I am writing in response to your request for my opinion on the following questions:
  1. Is it legal for a school district (Pulaski County Special District) to sell space on any exterior portion of its school buses for commercial advertising purposes?
  2. If it is legal, must some commercial advertising be avoided in order not to run legally afoul?
RESPONSE
In my opinion, the answer to your first question is "no," thus mooting your second question. A.C.A. § 27-51-1002 and State Board of Education Specifications Regarding School Bus Design Nos. 10, 42 and 50.
Question 1: Is it legal for a school district (Pulaski County SpecialDistrict) to sell space on any exterior portion of its school buses forcommercial advertising purposes?
Subchapter 10 of chapter 51 of title 27 of the Arkansas Code (Repl. 1994 Supp. 2001) deals with the regulation of school buses. Section27-51-1002 of the Code provides:
  (a)(1) All vehicles used for the transportation of pupils to or from any school or college shall have a sign on the front and on the rear of the vehicle, showing the words" SCHOOL BUS" and the words shall be plainly readable in letters not less than eight inches (8") in height.
  (2) When a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school, all markings thereon indicating" SCHOOL BUS" shall be covered or concealed.
  (b) Every school bus shall be in the color officially designated by the State Board of Education.
  (c)(1)(A) The State Board of Education is vested with full authority and responsibility to prescribe by regulation the number and location and other specifications for flasher lights on school buses operated in this state.
  (B) Flasher lights shall be operating at all times when the buses are loading or discharging school children but at no other time.
  (2) It shall be the duty of the operator of every school bus vehicle operated in this state to see that all identification and safety devices required by this section or required by regulation of the State Board of Education are displayed on the vehicle in the manner required, and it is unlawful for any person to operate a school bus vehicle in this state unless identification and safety devices are properly displayed and in proper working order.
In my opinion, this statute reflects a legislative intention that all school buses, as specified by Department of Education regulations, be uniform in appearance and clearly identifiable as school buses.
The Department of Education Specifications Governing School Bus Design contain the following pertinent provisions:
10.00 COLOR
  10.01 Chassis, including wheels and front bumper, shall be black; hood, cowl and fenders shall be national school bus yellow.
  10.02 Hood may be painted with non-reflective national school bus yellow paint.
42.00 COLOR
  42.01 The school bus body shall be painted uniform color, National School Bus Yellow.
  42.02 The body exterior paint trim, bumpers, rub rails, lamp hoods, emergency door lettering and arrow shall be black.
  42.03 The roof of the bus may be painted white extending down to the drip rails on the sides of the body or within approximately 4" of the top of the windows except that front and rear roof caps shall remain National School Bus Yellow.
  42.04 The interior of the bus shall be painted white, light gray, beige or a combination of the three mentioned colors.
50.00 IDENTIFICATION
  50.01 Body shall bear words "SCHOOL BUS" in black letters at least 8 inches high on both front and rear of body or on signs attached thereto. Lettering shall be placed as high as possible without impairment of its visibility. Lettering shall conform to "Series B" of Standard Alphabets for highway signs and may be on a reflective area of approximately 12" × 45" meeting U.S. Department of Transportation FHWA-FP-85 Type 2A or Type 3A.
  50.02 Permit numbers on side and rear of bus and school identification on each side shall be a minimum of 6 inches in height and 3/4" wide and conform to the assigned number of the Arkansas Department of Education.
  50.03 Only signs and lettering approved by state law or regulation, limited to name of owner or operator and any numbers necessary for identification, shall appear on a school bus.
  50.04 Approved letters and numbers may be stenciled or painted on the bus.
(Emphases added.)
These regulations establish beyond any question that the required school bus-yellow appearance of a bus may be varied only as specified above. These requirements rule out displaying any type of advertising on a school bus.
Question 2: If it is legal, must some commercial advertising be avoidedin order to run legally afoul.
This question is moot in light of my response to your previous question.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh